 1

 2

 3

 4
                                                            JS-6
 5

 6

 7

 8

 9

10

11

12

13

14
                       UNITED STATES DISTRICT COURT
15
                      CENTRAL DISTRICT OF CALIFORNIA
16

17

18   LUCIA VILLALVAZO, an individual,          Case No. 2:19-cv-01683-DSF-RAO
19                            Plaintiff,
                                               ORDER TO DISMISS CASE WITH
20        v.                                   PREJUDICE

21
   ITT INC., an Indiana corporation;
   ELECTROFILM MANUFACTURING
   COMPANY LLC, a California limited
22 liability company; and DOES 1 through
   20, inclusive,
23

24             Defendants.
25

26

27

28
                                               1              Case No. 2:19-cv-01683-DSF-RAO
                             ORDER TO DISMISS CASE WITH PREJUDICE
 1

 2        Pursuant to the Parties’ Joint Stipulation for Dismissal with Prejudice, this
 3   case is DISMISSED in its entirety WITH PREJUDICE.
 4

 5
     DATED: August 14, 2019
 6

 7
                                         __________________________
 8                                       Hon. Dale S. Fisher
                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2              Case No. 2:19-cv-01683-DSF-RAO
                             ORDER TO DISMISS CASE WITH PREJUDICE
